Exhibit 10.2

SPX CORPORATION

2005 NON-EMPLOYEE DIRECTORS’
COMPENSATION PLAN

 


SECTION 1.  ESTABLISHMENT OF PLAN


 

1.1           Establishment.  SPX Corporation, a Delaware corporation, hereby
establishes the “SPX CORPORATION 2005 NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN”
(the “Plan”).  The Plan provides for compensation of the Company’s Non-Employee
Directors.


 


1.2           PURPOSE.  IN CONJUNCTION WITH THE SPX CORPORATION 1997
NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN, THE PURPOSE OF THE PLAN IS TO ADVANCE
THE INTERESTS OF THE COMPANY AND ITS SHAREHOLDERS BY PROVIDING A COMPENSATION
PROGRAM FOR NON-EMPLOYEE DIRECTORS.  SUCH PROGRAM UTILIZES, IN PART, PERFORMANCE
SHARES WHERE THE VESTING OF SUCH PERFORMANCE SHARES DEPENDS ON CERTAIN
PERFORMANCE THRESHOLDS, THEREBY PRESENTING A STRONG INCENTIVE TO ENHANCE
SHAREHOLDER VALUE.  BY THUS COMPENSATING NON-EMPLOYEE DIRECTORS, THE COMPANY
SEEKS TO ATTRACT, RETAIN, COMPENSATE AND MOTIVATE THOSE HIGHLY COMPETENT
INDIVIDUALS WHOSE JUDGMENT, INITIATIVE, LEADERSHIP, AND EFFORTS ARE IMPORTANT TO
THE CONTINUED SUCCESS OF THE COMPANY.


 


1.3           EFFECTIVE DATE.  THE EFFECTIVE DATE OF THE PLAN IS FEBRUARY 28,
2005.


 


SECTION 2.  DEFINITIONS


 

As used herein, the following terms shall have the meanings hereinafter set
forth:

 


(A)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY. 


 


(B)           “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF ONE OF THE FOLLOWING:


 

(I)            ANY PERSON, ENTITY OR GROUP (WITHIN THE MEANING OF SECTIONS 13(D)
AND 14(D) OF THE EXCHANGE ACT), EXCLUDING, FOR THIS PURPOSE, THE COMPANY OR ANY
SUBSIDIARIES, ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ITS SUBSIDIARIES WHICH
ACQUIRES BENEFICIAL OWNERSHIP OF VOTING SECURITIES OF THE COMPANY, IS OR BECOMES
THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY OF SECURITIES OF THE COMPANY REPRESENTING FIFTEEN PERCENT
(15%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES; PROVIDED, HOWEVER, THAT NO CHANGE OF CONTROL SHALL BE DEEMED TO HAVE
OCCURRED AS THE RESULT OF AN ACQUISITION OF SECURITIES OF THE COMPANY BY THE
COMPANY WHICH, BY REDUCING THE NUMBER OF VOTING SECURITIES OUTSTANDING,
INCREASES THE DIRECT OR INDIRECT BENEFICIAL OWNERSHIP INTEREST OF ANY PERSON TO
FIFTEEN PERCENT (15%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES, BUT ANY SUBSEQUENT INCREASE IN THE DIRECT OR INDIRECT
BENEFICIAL OWNERSHIP INTEREST OF SUCH/A PERSON IN THE COMPANY SHALL BE DEEMED A
CHANGE OF CONTROL; AND PROVIDED FURTHER THAT IF THE BOARD DETERMINES IN GOOD
FAITH

 

1

--------------------------------------------------------------------------------


 

THAT A PERSON WHO HAS BECOME THE BENEFICIAL OWNER DIRECTLY OR INDIRECTLY OF
SECURITIES OF THE COMPANY REPRESENTING FIFTEEN PERCENT (15%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES HAS
INADVERTENTLY REACHED THAT LEVEL OF OWNERSHIP INTEREST, AND IF SUCH PERSON
DIVESTS AS PROMPTLY AS PRACTICABLE A SUFFICIENT AMOUNT OF SECURITIES OF THE
COMPANY SO THAT THE PERSON NO LONGER HAS A DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP INTEREST IN FIFTEEN PERCENT (15%) OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES, THEN NO CHANGE OF CONTROL SHALL BE
DEEMED TO HAVE OCCURRED; OR

 

(II)           DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS (NOT INCLUDING ANY
PERIOD PRIOR TO THE EFFECTIVE DATE), INDIVIDUALS WHO AT THE BEGINNING OF SUCH
TWO-YEAR PERIOD CONSTITUTE THE BOARD AND ANY NEW DIRECTOR (EXCEPT FOR A DIRECTOR
DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT TO EFFECT A TRANSACTION
DESCRIBED ELSEWHERE IN THIS SUBSECTION (B)) WHOSE ELECTION BY THE BOARD OR
NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION OF
ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE AT LEAST
A MAJORITY THEREOF; OR

 

(III)          THE SHAREHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY, AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION BY
THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OR A PLAN OF
REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER
CORPORATION, EXCEPT FOR A REORGANIZATION, MERGER OR CONSOLIDATION IN WHICH THE
SECURITY OWNERS OF THE COMPANY IMMEDIATELY PRIOR TO THE REORGANIZATION, MERGER
OR CONSOLIDATION CONTINUE TO OWN AT LEAST EIGHTY-FIVE PERCENT (85%) OF THE
VOTING SECURITIES OF THE NEW (OR CONTINUING) ENTITY IMMEDIATELY AFTER SUCH
REORGANIZATION, MERGER OR CONSOLIDATION.

 


(C)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
REFERENCES TO ANY SECTION OF THE CODE SHALL INCLUDE ANY SUCCESSOR PROVISION
THERETO AND APPLICABLE REGULATIONS OR GUIDANCE THEREUNDER. 


 


(D)           “COMPANY” MEANS SPX CORPORATION, A DELAWARE CORPORATION.


 


(E)           “EFFECTIVE DATE” MEANS FEBRUARY 28, 2005.


 


(F)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(G)           “FAIR MARKET VALUE” MEANS, AS TO ANY DATE, THE CLOSING PRICE OF A
SHARE OF SPX COMMON STOCK AS REPORTED IN THE “NYSE-COMPOSITE TRANSACTIONS”
SECTION OF THE MIDWEST EDITION OF THE WALL STREET JOURNAL FOR SUCH DATE OR, IF
NO PRICES ARE QUOTED FOR SUCH DATE, ON THE NEXT PRECEDING DATE ON WHICH SUCH
PRICES OF SPX COMMON STOCK ARE SO QUOTED.

 


2

--------------------------------------------------------------------------------


 


(H)           “NON-EMPLOYEE DIRECTOR” MEANS ANY PERSON WHO IS A MEMBER OF THE
BOARD AND WHO IS NOT, AS OF THE DATE OF AN AWARD UNDER THE PLAN, AN EMPLOYEE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(I)            “PERFORMANCE SHARE” MEANS THE EXPRESSION ON THE COMPANY’S BOOKS
WHICH IS EQUIVALENT TO ONE SPX SHARE.


 


(J)            “RETURN CONDITION” MEANS, FOR THE APPLICABLE MEASUREMENT PERIOD,
THAT THE TOTAL SHAREHOLDER RETURN EXCEEDS THE S&P RETURN. 


 


(K)           “S&P RETURN” MEANS THE PERCENTAGE RETURN OF THE S&P 500 COMPOSITE
INDEX (USING TOTAL SHAREHOLDER RETURN OF THE S&P 500 COMPOSITE INDEX AS REPORTED
BY INTERACTIVE DATA CORPORATION) DURING THE APPLICABLE MEASUREMENT PERIOD.


 


(L)            “SPX COMMON STOCK” OR “SPX SHARE” MEANS THE COMMON STOCK, PAR
VALUE $10.00 PER SHARE, OF THE COMPANY.


 


(M)          “TOTAL SHAREHOLDER RETURN” MEANS THE PERCENTAGE CHANGE IN THE FAIR
MARKET VALUE OF ONE SPX SHARE (USING TOTAL SHAREHOLDER RETURN OF THE SPX COMMON
STOCK AS REPORTED BY INTERACTIVE DATA CORPORATION) DURING THE APPLICABLE
MEASUREMENT PERIOD.


 


SECTION 3.  ELIGIBILITY


 

Each Non-Employee Director as of the Effective Date and each person who becomes
a Non-Employee Director after the Effective Date shall be eligible to
participate in the Plan.  Upon the date on which any such person ceases to be a
Non-Employee Director, such person shall not be eligible to participate in the
Plan thereafter.

 


SECTION 4.  PERFORMANCE SHARES


 


4.1           GRANT & VESTING SCHEDULE.  WITH RESPECT TO SERVICE DURING EACH
CALENDAR YEAR AFTER DECEMBER 31, 2004, EACH NON-EMPLOYEE DIRECTOR SHALL RECEIVE
A GRANT OF 2,500 PERFORMANCE SHARES ON JANUARY 1 OF EACH CALENDAR YEAR (OR SUCH
OTHER DATE AS THE BOARD MAY PROVIDE) THAT SHALL VEST (PROVIDED THE NON-EMPLOYEE
DIRECTOR IS STILL A MEMBER OF THE BOARD AS OF THE APPLICABLE DATE) AS FOLLOWS:


 


(A)           ONE-THIRD (1/3) OF THE PERFORMANCE SHARES GRANTED SHALL VEST ON:


 

(I)                                   THE FIRST ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH FIRST ANNIVERSARY DATE; OR, IF SUCH
RETURN CONDITION IS NOT MET,

 

3

--------------------------------------------------------------------------------


 

(II)                                THE SECOND ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH SECOND ANNIVERSARY DATE; OR, IF SUCH
RETURN CONDITION IS NOT MET,

 

(III)                             THE THIRD ANNIVERSARY OF THE GRANT DATE IF THE
RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT DATE TO
THE DAY IMMEDIATELY PRECEDING SUCH THIRD ANNIVERSARY DATE.

 


(B)           ONE-THIRD (1/3) OF THE PERFORMANCE SHARES GRANTED SHALL VEST ON:

 

(I)                                     THE SECOND ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE FIRST
ANNIVERSARY OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH SECOND
ANNIVERSARY DATE; OR, IF SUCH RETURN CONDITION IS NOT MET,

 

(II)                                  THE THIRD ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE FIRST
ANNIVERSARY OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD
ANNIVERSARY DATE.

 


(C)                                  ONE-THIRD (1/3) OF THE PERFORMANCE SHARES
GRANTED SHALL VEST ON THE THIRD ANNIVERSARY OF THE GRANT DATE IF THE RETURN
CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE SECOND ANNIVERSARY
OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD ANNIVERSARY DATE.


 


NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF DETERMINING THE VESTING
MEASUREMENT PERIODS (AND APPLICABLE VESTING DATES, IF ANY) OF ANY PERFORMANCE
SHARES GRANTED TO NON-EMPLOYEE DIRECTORS IN 2005, THE GRANT DATE OF SUCH
PERFORMANCE SHARES SHALL BE DEEMED TO BE JANUARY 1, 2005.


 


4.2           FORFEITURE.  ANY UNVESTED PERFORMANCE SHARES SHALL BE FORFEITED
AND CANCELLED UPON THE EARLIER OF (I) THE DATE ON WHICH THE NON-EMPLOYEE
DIRECTOR CEASES TO BE A MEMBER OF THE BOARD FOR ANY REASON OTHER THAN DEATH OR
DISABILITY, OR (II) THE THIRD ANNIVERSARY OF THE APPLICABLE GRANT DATE IF THE
APPLICABLE RETURN CONDITION(S) WAS NOT MET AS PROVIDED ABOVE.  NOTWITHSTANDING
THE FOREGOING, ANY UNVESTED PERFORMANCE SHARES (WHICH HAVE NOT BEEN FORFEITED
AND CANCELLED PURSUANT TO THE PRECEDING SENTENCE) SHALL VEST UPON THE EARLIER OF
(I) THE DEATH OR DISABILITY OF THE NON-EMPLOYEE DIRECTOR, OR (II) A CHANGE OF
CONTROL.


 


4.3           PAYOUT.  UPON THE VESTING OF ANY PERFORMANCE SHARES, THE
PERFORMANCE SHARES SHALL BE PAID OUT IN CASH ON THE APPLICABLE VESTING DATE (OR
AS SOON AS ADMINISTRATIVELY FEASIBLE THEREAFTER).  THE CASH PAYMENT SHALL EQUAL
THE FAIR MARKET VALUE, DETERMINED AS OF THE APPLICABLE VESTING DATE, OF THE
NUMBER OF SPX SHARES THAT ARE EQUAL TO THE APPLICABLE NUMBER OF PERFORMANCE
SHARES THAT ARE VESTING ON SUCH VESTING DATE.


 


4.4           ADJUSTMENT IN CAPITALIZATION.  IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING SHARES OF SPX COMMON STOCK THAT OCCURS AFTER THE EFFECTIVE DATE BY
REASON OF A SPX COMMON STOCK DIVIDEND OR SPLIT, RECAPITALIZATION, MERGER,
CONSOLIDATION, COMBINATION, EXCHANGE OF SHARES,

 

4

--------------------------------------------------------------------------------


 

or other similar corporate change, the aggregate number of Performance Shares to
be granted or outstanding pursuant to Section 4 hereof shall be appropriately
adjusted by the Board, whose determination shall be conclusive; provided,
however, that fractional Performance Shares shall be rounded to the nearest
whole Performance Share.


 


4.5           DIVIDENDS.  NO DIVIDENDS OR DIVIDEND EQUIVALENTS ARE PAYABLE ON
PERFORMANCE SHARES.


 


SECTION 5.  AMENDMENT AND TERMINATION


 

The Board reserves the right to modify, amend or terminate this Plan in whole or
in part, effective as of any specified date.  The Plan shall continue in effect
without limit unless and until the Board otherwise determines.

 


SECTION 6.  MISCELLANEOUS


 


6.1           ADMINISTRATION.  THE BOARD SHALL HAVE COMPLETE POWER AND
DISCRETIONARY AUTHORITY TO INTERPRET AND ADMINISTER THE PLAN, AND MAKE FACTUAL
DETERMINATIONS THEREUNDER, INCLUDING THE POWER TO DETERMINE THE RIGHTS OR
ELIGIBILITY OF NON-EMPLOYEE DIRECTORS AND ANY OTHER PERSONS, AND THE AMOUNTS OF
THEIR BENEFITS UNDER THE PLAN, AND TO REMEDY AMBIGUITIES, INCONSISTENCIES OR
OMISSIONS, AND ANY SUCH INTERPRETATIONS AND DETERMINATIONS SHALL BE CONCLUSIVE
AND BINDING ON ALL PARTIES.  THE BOARD MAY ESTABLISH SUCH RULES AND REGULATIONS
WITH RESPECT TO THE PROPER ADMINISTRATION OF THE PLAN AS IT MAY DETERMINE, AND
MAY AMEND OR REVOKE ANY RULE OR REGULATION SO ESTABLISHED.  NO BENEFITS SHALL BE
PAYABLE FROM THIS PLAN IF THE BOARD DETERMINES IN ITS SOLE DISCRETION THAT SUCH
PERSON IS NOT ENTITLED TO SUCH BENEFITS.


 


6.2           DELEGATION.  THE BOARD HAS THE AUTHORITY TO DELEGATE ANY OF ITS
POWERS UNDER THIS PLAN TO ANY OTHER PERSON, PERSONS, OR COMMITTEE.  THIS PERSON,
PERSONS, OR COMMITTEE MAY FURTHER DELEGATE ITS RESERVED POWERS TO ANOTHER
PERSON, PERSONS, OR COMMITTEE AS THEY SEE FIT.  ANY DELEGATION OR SUBSEQUENT
DELEGATION SHALL INCLUDE THE SAME FULL, FINAL AND DISCRETIONARY AUTHORITY THAT
THE BOARD HAS LISTED HEREIN AND ANY DECISIONS, ACTIONS OR INTERPRETATIONS MADE
BY ANY DELEGATE SHALL HAVE THE SAME ULTIMATE BINDING EFFECT AS IF MADE BY THE
BOARD.


 


6.3           RIGHTS OF DIRECTORS.  NEITHER THE PLAN NOR ANY ACTION TAKEN
HEREUNDER SHALL BE CONSTRUED AS GIVING ANY NON-EMPLOYEE DIRECTOR ANY RIGHT TO
CONTINUE TO SERVE AS A MEMBER OF THE BOARD OR OTHERWISE TO BE RETAINED IN THE
SERVICE OF THE COMPANY.


 


6.4           FUNDING NOT REQUIRED.


 


(A)           NEITHER A NON-EMPLOYEE DIRECTOR NOR ANY OTHER PERSON SHALL HAVE
ANY INTEREST IN ANY FUND OR IN ANY SPECIFIC ASSET OF THE COMPANY BY REASON OF
ANY PERFORMANCE SHARES GRANTED TO SUCH NON-EMPLOYEE DIRECTOR, NOR THE RIGHT TO
EXERCISE ANY OF THE RIGHTS OR PRIVILEGES OF A SHAREHOLDER WITH RESPECT TO ANY
PERFORMANCE SHARE


 


5

--------------------------------------------------------------------------------



 


GRANTED TO A NON-EMPLOYEE DIRECTOR, NOR THE RIGHT TO RECEIVE ANY DISTRIBUTION
UNDER THE PLAN EXCEPT AS EXPRESSLY PROVIDED HEREIN.


 


(B)           DISTRIBUTIONS HEREUNDER SHALL BE MADE FROM THE GENERAL FUNDS OF
THE COMPANY OR FROM A GRANTOR TRUST ESTABLISHED (AT THE COMPANY’S DISCRETION)
FOR PURPOSES OF ASSURING THAT FUNDS WILL BE AVAILABLE TO SATISFY THE OBLIGATIONS
OF THE COMPANY WITH RESPECT TO THE PAYMENTS HEREUNDER, AND THE RIGHTS OF THE
NON-EMPLOYEE DIRECTOR (OR ANY OTHER PERSON) SHALL BE THOSE OF AN UNSECURED
GENERAL CREDITOR OF THE COMPANY.  IF SUCH GRANTOR TRUST IS ESTABLISHED, HOWEVER,
INDIVIDUALS ENTITLED TO BENEFITS HEREUNDER SHALL NOT HAVE ANY IDENTIFIABLE
INTEREST IN ANY SUCH FUNDS, ACCOUNTS OR ASSETS OF SUCH TRUST NOR SHALL SUCH
INDIVIDUALS BE ENTITLED TO ANY PREFERENCE OR PRIORITY WITH RESPECT TO THE ASSETS
OF SUCH TRUST.  THE ASSETS OF THE GRANTOR TRUST WOULD STILL BE AVAILABLE TO
JUDGMENT CREDITORS OF THE COMPANY AND TO ALL CREDITORS IN THE EVENT OF THE
COMPANY’S INSOLVENCY OR BANKRUPTCY.


 


6.5           NON-ALIENATION.  PERFORMANCE SHARES MAY NOT BE SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, ENCUMBERED OR OTHERWISE ALIENATED OR HYPOTHECATED, WHETHER
VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW;  ANY ATTEMPT TO ANTICIPATE,
ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE, OR ENCUMBER IN CONTRADICTION OF THIS
PROVISION SHALL BE VOID.


 


6.6           TAX WITHHOLDING.  THE COMPANY MAY WITHHOLD FROM THE DISTRIBUTION
OF ANY PAYMENT HEREUNDER THE AMOUNT NECESSARY TO SATISFY THE PARTICIPANT’S
FEDERAL, STATE AND LOCAL WITHHOLDING TAX REQUIREMENTS.


 


6.7           INDEMNIFICATION.  EACH PERSON WHO IS OR SHALL HAVE BEEN A MEMBER
OF THE BOARD SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE COMPANY AGAINST AND
FROM ANY LOSS, COST, LIABILITY OR EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY
INCURRED BY HIM IN CONNECTION WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT OR
PROCEEDING TO WHICH HE MAY BE A PARTY OR IN WHICH HE MAY BE INVOLVED BY REASON
OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER THE PLAN AND AGAINST AND FROM ANY
AND ALL AMOUNTS PAID BY HIM IN SETTLEMENT THEREOF, WITH THE COMPANY’S APPROVAL,
OR PAID BY HIM IN SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT OR
PROCEEDING AGAINST HIM, PROVIDED HE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT
ITS EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE UNDERTAKES TO HANDLE AND
DEFEND IT ON HIS OWN BEHALF.  THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT
BE EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE
ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS, AS A MATTER
OF LAW OR OTHERWISE, OR ANY POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR
HOLD THEM HARMLESS.


 


6.8           REQUIREMENTS OF LAW.  THE PLAN AND ANY PERFORMANCE SHARE GRANTS
SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH
APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY
BE REQUIRED.


 


6.9           GOVERNING LAW.  THE PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


 


6.10         CONSTRUCTION.  IN THE CONSTRUCTION OF THE PLAN, THE MASCULINE SHALL
INCLUDE THE FEMININE AND THE SINGULAR SHALL INCLUDE THE PLURAL IN ALL CASES
WHERE SUCH MEANINGS WOULD BE APPROPRIATE.

 


6

--------------------------------------------------------------------------------